Exhibit 10.16

BAXTER INTERNATIONAL INC.

Non-Employee Director Compensation Plan

(As amended and restated effective January 1, 2015)

Terms and Conditions

 

1. Purpose

This Non-Employee Director Compensation Plan (the “Plan”) is adopted by the
Board of Directors (the “Board”) of Baxter International Inc. (“Baxter”). This
Plan is adopted pursuant to the Baxter International Inc. 2011 Incentive Plan
(the “2011 Incentive Plan”), for the purposes stated in the 2011 Incentive Plan.
Capitalized terms defined in the 2011 Incentive Plan that are used without being
defined in the Plan will have the same meaning as in the 2011 Incentive Plan.

 

2. Participants

Each member of the Board who is not an employee of Baxter or any of its
subsidiaries shall participate in the Plan (a “Participant”).

 

3. Restricted Stock Units

 

  3.1 On the date of Baxter’s annual meeting of stockholders (the “Annual
Meeting”) in each year beginning with the Annual Meeting held on May 5, 2015,
and subject to availability of Shares under the 2011 Incentive Plan, each
Participant upon completion of the Annual Meeting shall, automatically and
without necessity of any action by the Board or any committee thereof, receive
the number of Full Value Awards in the form of restricted stock units
(“Restricted Stock Units”) equal to the quotient of (A) $115,000 divided by
(B) the Fair Market Value of a Share on the date of grant (rounded to the
nearest whole number which is a multiple of ten) (the “Annual Restricted Stock
Unit Grant Amount”).

 

  3.2 Each Participant elected or appointed on a date other than the date of an
Annual Meeting shall, on the date of such election or appointment and
automatically and without necessity of any action by the Board or any committee
thereof, receive the number of Restricted Stock Units equal to the product of
(A) the Annual Restricted Stock Unit Grant Amount (as defined in Section 3.1,
subject to adjustment in accordance with the 2011 Incentive Plan) for the
Restricted Stock Units awarded on the date of the immediately preceding Annual
Meeting, multiplied by (B) the quotient of (i) the number of full calendar
months before the next Annual Meeting divided by (ii) 12 (rounded to the nearest
whole number which is a multiple of ten). The number of Restricted Stock Units
granted under this Section 3.2 shall not exceed the number available under the
2011 Incentive Plan on the date of grant.

 

  3.3 Restricted Stock Units may not be sold, transferred, assigned, pledged,
hypothecated or otherwise encumbered or disposed of, whether voluntarily,
involuntarily or by operation of law.

 

  3.4 Except as expressly provided in Sections 3.6, 3.7 and 7, all Restricted
Stock Units shall vest on the date of and immediately prior to the next Annual
Meeting following the date of grant.

 

  3.5 Except as provided in Sections 3.6 and 3.7, if a Participant ceases
service as a member of the Board before his or her Restricted Stock Units vest,
the Participant will forfeit his or her unvested Restricted Stock Units
immediately upon ceasing service as a member of the Board.

 

  3.6 If a Participant dies while serving as a member of the Board, his or her
unvested Restricted Stock Units will not be forfeited and will be fully vested
immediately.

 

  3.7 If a Participant becomes disabled and unable to continue service as a
member of the Board, his or her Restricted Stock Units will not be forfeited and
will, when the Participant ceases to serve as member of the Board, be fully
vested.

 

  3.8 No Participant receiving Restricted Stock Units shall have the rights of a
stockholder with respect to those Shares underlying the Restricted Stock Units.
Participants shall not be permitted to vote the Restricted Stock Units.
Participants shall be permitted to receive cash payments equal to the dividends
and distributions paid on Shares to the same extent as if each Restricted Stock
Unit was a Share, and those Shares were not subject to the restrictions imposed
by this Plan; provided, however, that no dividends or distributions shall be
payable to or for the benefit of the Participant with respect to the record
dates for such dividends or distributions occurring on or after the date, if
any, on which the Participant has forfeited the Restricted Stock Units. Cash
dividend and distribution equivalents paid on those Shares underlying the
Restricted Stock Units pursuant hereto shall be reinvested in additional
Restricted Stock Units.



--------------------------------------------------------------------------------

  3.9 Participants shall be eligible to defer payment and taxation of those
Shares underlying the Restricted Stock Units otherwise payable under this
Section 3 pursuant to the terms and conditions of the Baxter Non-Employee
Director Deferred Compensation Plan.

 

  3.10 If requested by Baxter, each Participant receiving Restricted Stock Units
shall enter into an agreement with Baxter incorporating the terms and conditions
of this Plan. Subject to the terms of the 2011 Incentive Plan, after the
Restricted Stock Units vest, Shares will be delivered to the Participant free
and clear of all restrictions (or to the Participant’s legal representative,
beneficiary or heir).

 

4. Options

 

  4.1 On the date of Baxter’s Annual Meeting in each year beginning with the
Annual Meeting on May 5, 2015, and subject to availability of Shares under the
2011 Incentive Plan, upon completion of the Annual Meeting each Participant
shall be granted Options having a value equal to $60,000, to be determined by
the Board or the Compensation Committee of the Board (the “Committee”) based on
a Black-Scholes or other option valuation model in the discretion of the Board
or the Committee (rounded to the nearest whole number which is a multiple of
ten) (the “Annual Option Grant Amount”).

 

  4.2 Each Participant elected or appointed on a date other than the date of an
Annual Meeting shall, on the date of such election or appointment and
automatically and without necessity of any action by the Board or any committee
thereof, be granted an Option to purchase that number of Shares equal to the
product of (A) the Annual Option Grant Amount (as defined in Section 4.1,
subject to adjustment in accordance with the 2011 Incentive Plan) for each
Option granted on the date of the immediately preceding Annual Meeting,
multiplied by (B) the quotient of (i) the number of full calendar months before
the next Annual Meeting divided by (ii) 12 (rounded to the nearest whole number
which is a multiple of ten). The number of Shares subject to any Option granted
under this Section 4.2 shall not exceed the number available under the 2011
Incentive Plan on the date of grant.

 

  4.3 The purchase price for each Share subject to an Option shall be the Fair
Market Value of a Share on the date of grant. The terms of each Option will be
as set forth in this Plan and the 2011 Incentive Plan. To the extent that any
provision of the Plan is inconsistent with the 2011 Incentive Plan, the 2011
Incentive Plan shall control. The Options are not intended to qualify as
Incentive Stock Options within the meaning of Section 422 of the United States
Internal Revenue Code.

 

  4.4 Except as expressly provided in Sections 4.8, 4.9, 4.10 and 7, Options
shall first become exercisable on the date of and immediately prior to the next
Annual Meeting following the date of grant.

 

  4.5 After an Option becomes exercisable and until it expires, it may be
exercised in whole or in part, in the manner specified by Baxter. Under no
circumstances may an Option be exercised after it has expired. Shares may be
used to pay the purchase price for Shares to be acquired upon exercise of an
Option or fulfill any tax withholding obligation, subject to any requirements or
restrictions specified by Baxter.

 

  4.6 Except as provided in Sections 4.8, 4.9 and 4.10, if a Participant ceases
service as a member of the Board before his or her Option becomes exercisable,
the Option will expire when the Participant ceases service as a member of the
Board.

 

  4.7 If a Participant ceases service as a member of the Board after his or her
Option becomes exercisable, the Option will not expire but will remain
exercisable. Subject to Sections 4.8, 4.9, 4.10 and 4.11, the Option will expire
three months after the Participant ceases service as a member of the Board,
unless the Participant dies or becomes disabled during such three month period
in which case the Option will expire on the first anniversary of the date the
Participant ceased serving as a member of the Board.

 

  4.8 If a Participant dies while serving as a member of the Board, his or her
Option will not expire and will remain, or immediately become, fully
exercisable, as the case may be. Subject to Sections 4.10 and 4.11, the Option
will expire on the fifth anniversary of the Participant’s death.

 

  4.9 If a Participant becomes disabled and unable to continue service as a
member of the Board, his or her Option will not expire and will remain, or when
the Participant ceases to serve as member of the Board become, fully
exercisable, as the case may be. Subject to Sections 4.10 and 4.11, the Option
will expire on the fifth anniversary of the date the Participant ceases service
as a member of the Board.

 

  4.10

If a Participant who has served as a member of the Board for a continuous period
of at least ten years or who is at least 72 years of age ceases to serve as a
member of the Board (including without limitation by reason of death or
disability), his



--------------------------------------------------------------------------------

  or her Option will not expire and will remain, or when the Participant ceases
to serve as member of the Board become, fully exercisable, as the case may be.
Subject to Section 4.11, the Option will expire on the fifth anniversary of the
date the Participant ceases service as a member of the Board.

 

  4.11 Options that have not previously expired will expire at the close of
business on the tenth anniversary of the date of grant. If an Option would
expire on a date that is not a Business Day, it will expire at the close of
business on the last Business Day preceding that date. A “Business Day” is any
day on which the Shares are traded on the New York Stock Exchange.

 

  4.12 An exercisable Option may only be exercised by the Participant, his or
her legal representative, or a person to whom the Participant’s rights in the
Option are transferred by will or the laws of descent and distribution or in
accordance with rules and procedures established by the Committee.

 

  4.13 The Board or the Committee may, in its sole discretion and without
receiving permission from any Participant, substitute SARs for any or all
outstanding Options granted on or after May 4, 2004. Upon the grant of
substitute SARs, the related Options replaced by the substitute SARs shall be
cancelled. The grant price of the substitute SAR shall be equal to the Exercise
Price of the related Option, the term of the substitute SAR shall not exceed the
term of the related Option, and the terms and conditions applicable to the
substitute SAR shall otherwise be substantially the same as those applicable to
the related Option replaced by the substitute SAR.

 

5. Cash Compensation

 

  5.1 Except as provided in the following sentence, Baxter shall pay each
Participant a meeting fee of $2,000 for each meeting of the Board or any
committee thereof attended. Baxter shall pay each Participant a meeting fee of
$3,000 for each meeting of the Science and Technology Committee attended. Except
as provided in the following section, participants acting as the chairperson of
any committee of the Board shall receive an annual cash retainer of $15,000 for
each committee chaired by him or her. A participant acting as the chairperson of
the Audit Committee shall receive an annual cash retainer of $20,000. Amounts
payable within this Section 5.1 shall be paid quarterly in arrears and are
payable if the Participant attends in person, by conference telephone, or by any
other means permitted by the Delaware General Corporation Law and Baxter’s
Bylaws, as amended and restated. For the purposes of determining the amount of
such quarterly payment(s), a Participant must be a chairperson of a committee of
the Board on or prior to the 15th day of a month in order to be entitled to
receive such payment(s) with respect to that month.

 

  5.2 Baxter shall pay each Participant a total annual cash retainer of $65,000
per calendar year (“Annual Cash Retainer”). Baxter shall pay an additional
annual cash retainer of $30,000 per calendar year to the Lead Director (“Lead
Director Retainer”). Both the Annual Cash Retainer and Lead Director Retainer
shall be paid quarterly in arrears. For purposes of determining the amount of
such quarterly payment(s), a Participant and/or the Lead Director must be a
member of the Board on or prior to the 15th day of a month in order to be
entitled to receive such payment(s) with respect to that month.

 

  5.3 Participants shall be eligible to defer payment of cash compensation
otherwise payable under this Section 5 pursuant to the terms and conditions of
the Baxter Non-Employee Director Deferred Compensation Plan.

 

6. Availability of Shares If on any grant date, the number of Shares which would
otherwise be granted in the form of Restricted Stock Units or subject to Options
granted under the Plan shall exceed the number of Shares then remaining
available under the 2011 Incentive Plan, the available shares shall be allocated
among the Options and Restricted Stock Units to be granted Participants in
proportion to the number of shares subject to Options and Restricted Stock Units
that Participants would otherwise be entitled to receive, and allocated evenly
between Restricted Stock Units and Options.

 

7.

Change in Control Notwithstanding any other provision of the 2011 Incentive Plan
or this Plan, if a Change in Control occurs then all Awards shall become
immediately vested and exercisable. For purposes of the Plan, a “Change in
Control” means the first to occur of any of the following: (i) any Person is or
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of Baxter (not including in the securities
beneficially owned by such Person any securities acquired directly from Baxter
or its Affiliates) representing 30% or more of the combined voting power of
Baxter’s then outstanding securities, excluding any Person who becomes such a
beneficial owner in connection with a merger or consolidation of Baxter or any
direct or indirect subsidiary of Baxter with any other corporation immediately
following which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of (A) any parent of
Baxter or the entity surviving such merger or consolidation or (B) if there is
no such parent, of Baxter or such surviving entity; (ii) the following
individuals cease for any reason to constitute a majority of the number of
directors then serving: individuals who, on the date of grant, constitute the
Board and any new director (other than a director whose initial



--------------------------------------------------------------------------------

  assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of Baxter) whose appointment or election by the Board or
nomination for election by Baxter’s shareholders was approved or recommended by
a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on the date of grant or whose appointment, election or
nomination for election was previously so approved or recommended; (iii) there
is consummated a merger or consolidation of Baxter or any direct or indirect
subsidiary of Baxter with any other corporation or other entity, other than a
merger or consolidation immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of (A) any parent of Baxter or the entity surviving such merger or
consolidation or (B) if there is no such parent, of Baxter or such surviving
entity; or (iv) the shareholders of Baxter approve a plan of complete
liquidation or dissolution of Baxter or there is consummated an agreement for
the sale or disposition by Baxter of all or substantially all of Baxter’s
assets, other than a sale or disposition by Baxter of all or substantially all
of Baxter’s assets immediately following which the individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of (A) any parent of Baxter or of the entity to which such assets are
sold or disposed or (B) if there is no such parent, of Baxter or such entity.

 

8. General Provisions

 

  8.1 Subject to the limitations contained in Section 9 of the 2011 Incentive
Plan, the Board or the Committee may, at any time and in any manner, amend,
suspend, or terminate the Plan or any Award outstanding under the Plan.

 

  8.2 Participation in the Plan does not give any Participant any right to
continue as a member of the Board for any period of time or any right or claim
to any benefit unless such right or claim has specifically accrued hereunder.